Exhibit 10.23

CRYO-CELL INTERNATIONAL, INC.

AMENDMENTS TO THE 2000 STOCK INCENTIVE PLAN

April 6, 2004

A. Section 2.17 is hereby amended and restated as follows:

2.17 “Participant” shall mean any current or former employee of, or consultant
to, the Corporation or any Subsidiary, or any Director, who has been granted
Options, or Restricted Stock under the terms of this Plan.

B. Section 3.1 is hereby amended and restated as follows:

3.1 Participation. The Committee may grant Options and/or awards of Restricted
Stock under this Plan to any officer or employee of, or consultant to, the
Corporation or any Subsidiary. The Committee may also grant Options and/or
awards of Restricted Stock to any Director, subject to the restrictions in
Section 3.3. In granting such awards and determining their form and amount, the
Committee shall give consideration to the functions and responsibilities of the
individual, his or her potential contributions to profitability and sound growth
of the Corporation and such other factors as the Committee may, in its
discretion, deem relevant.

C. The first paragraph of Section 4.1 is hereby amended and restated as follows:

4.1 Terms and Conditions. Subject to Section 3.2 and 3.3, the Committee may, in
its sole discretion, from time to time grant Options to any officer, employee or
Director of, or consultant to, the Corporation or any Subsidiary selected by the
Committee pursuant to Section 3.1. The grant of an Option to a Participant shall
be evidenced by a written Option Agreement in substantially the form approved by
the Committee. Such Option shall be subject to the following express terms and
conditions and to such other terms and conditions, not inconsistent with the
terms of this Plan, as the Committee may determine to be appropriate.

D. Section 4.6 is hereby amended and restated as follows:

4.6 Covenants Not to Compete. The Committee may, in its discretion, condition
any Option granted to an Employee, consultant or Director on such Participant’s
agreement to enter into such covenant not to compete with the Corporation as the
Committee may deem to be desirable. Such covenant not to compete shall be set
forth in the Participant’s Stock Option Agreement, and the Stock Option
Agreement shall provide that the Option shall be forfeited immediately, whether
otherwise vested or not, if the Board of Directors determines that the
Participant has violated his or her covenant not to compete. In addition, in the
Committee’s discretion, the Participant’s Stock Option Agreement may also
provide that if the Participant breaches his or her covenant not to compete, the
Corporation shall have the right to repurchase any shares of Common Stock
previously issues to the Participant pursuant to an exercise of the Option, at a
repurchase price equal to the Option Price paid by the Participant.

 

~1~



--------------------------------------------------------------------------------

E. Paragraph (c) of Section 10.1 is hereby amended and restated as follows:

(c) The Committee shall have the authority, in its discretion but subject to
Sections 3.2 and 3.3 of this Plan, and subject to the overall supervision of the
Compensation Committee or the Board, from time to time: (i) to grant Options or
shares of Restricted Stock to eligible employees, consultants or Directors, as
provided for in this Plan; (ii) to prescribe such limitations, restrictions and
conditions upon any such awards as the Committee shall deem appropriate; or
(iii) to determine the periods during which Options may be exercised and to
accelerate the exercisability of outstanding Options, or the vesting of
Restricted Stock, as it may deem appropriate;

 

~2~